IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50397
                          Conference Calendar



GREGORY ANTHONY PERKINS,

                                           Plaintiff-Appellant,

versus

TOMMY ALLEN,

                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-98-CV-735-NSN
                          --------------------
                            February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gregory Anthony Perkins, Texas prisoner # 725731, has filed

a motion for leave to proceed in forma pauperis (IFP) on appeal

from the magistrate judge’s dismissal of his 42 U.S.C. § 1983

civil rights complaint following a jury verdict in favor of the

defendant.     By filing a motion for leave to proceed IFP on appeal

in this court, Perkins is challenging the magistrate judge’s

certification, pursuant to 28 U.S.C. § 1915(a)(3) and Fed.

R. App. P. 24(a), that IFP should not be granted because any



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50397
                                -2-

appeal would not be taken in good faith.   See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).

     Perkins has not demonstrated that he will raise a

nonfrivolous issue on appeal.   See 28 U.S.C. § 1915(a).

Perkins’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5th

Cir. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).   Perkins is

CAUTIONED that if he accumulates three “strikes” under 28 U.S.C.

§ 1915(g), he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.